           Case 2:20-cv-00119-JRG Document 7 Filed 05/18/20 Page 1 of 1 PageID #: 106
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court           Eastern District of Texas, Marshall Division                       on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      2:20-cv-00119                        4/23/2020                               Eastern District of Texas, Marshall Division
PLAINTIFF                                                                    DEFENDANT
 Fundamental Innovations Systems International LLC                             OnePlus Technology (Shenzhen) Co,. Ltd and OnePlus
                                                                               Mobile Communoications (Guangdong) Co., Ltd.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 7,239,111 B2                           7/3/2007                   Fundamental Innovation Systems International LLC

2 US 8,624,550 B2                           1/7/2014                   Fundamental Innovation Systems International LLC

3 US 7,834,586 B2                          11/16/2010                  Fundamental Innovation Systems International LLC

4 US 8,232,766 B2                          7/31/2012                   Fundamental Innovation Systems International LLC

5 US 8,169,187 B2                           5/1/2012                   Fundamental Innovation Systems International LLC


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
